           Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 1 of 33




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

MARY JANE WILLIAMS,                               )
c/o North Carolina Justice Center                 )
                                                  )
224 S. Dawson St.
                                                  )
Raleigh, NC 27601,
                                                  )
                                                  )
MARY HESTER LEWIS,
                                                  )
c/o North Carolina Justice Center
                                                  )
224 S. Dawson St.                                 )
Raleigh, NC 27601,                                )
                                                  )   No. 1:21-cv-1150
MARTIN JOHNSON, JR.,                              )
c/o North Carolina Justice Center                 )
224 S. Dawson St.                                 )
Raleigh, NC 27601,                                )
                                                  )
DANIELLE LEE,                                     )
c/o North Carolina Justice Center                 )
224 S. Dawson St.                                 )
Raleigh, NC 27601,                                )
                                                  )
NEW ORLEANS WORKERS’ CENTER FOR                   )
RACIAL JUSTICE                                    )
c/o North Carolina Justice Center                 )
224 S. Dawson St.                                 )
Raleigh, NC 27601, and                            )
                                                  )
MARTHA ICELA FLORES GAXIOLA,                      )
c/o Southern Migrant Legal Services               )
A Project of Texas RioGrande Legal Aid            )
311 Plus Park Blvd., Ste. 135                     )
Nashville, TN 37217,                              )
                                                  )
                                    Plaintiffs,   )
            v.                                    )
                                                  )
MARTIN J. WALSH, in his official capacity         )
as U.S. Secretary of Labor,                       )
200 Constitution Ave. NW                          )
Washington, DC 20210,                             )
                                                  )
U.S. DEPARTMENT OF LABOR,                         )
200 Constitution Ave. NW                          )
Washington, DC 20210,                             )
            Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 2 of 33



                                                            )
 ALEJANDRO MAYORKAS, in his official capacity               )
 as U.S. Secretary of Homeland Security                     )
 2707 Martin Luther King Jr. Ave. SE                        )
 Washington, DC 20528, and                                  )
                                                            )
 U.S. DEPARTMENT OF HOMELAND SECURITY,                      )
 2707 Martin Luther King Jr. Ave. SE                        )
 Washington, DC 20528,                                      )
                                                            )
                                      Defendants,           )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                      INTRODUCTION

       1.      This Administrative Procedure Act case challenges procedures for determining

prevailing wages required to be paid by employers seeking to import foreign workers pursuant to

the H-2B temporary visa program.

       2.      In 2011 the Department of Labor (DOL) determined that the prevailing wage set

by the Bureau of Labor Statistics Occupational Employment Statistics (OES) survey was “the most

consistent, efficient, and accurate means of determining the prevailing wage rate for the H-2B

program.” DOL, Final Rule, Wage Methodology for the Temporary Non-agricultural Employment

H-2B Program, 76 Fed. Reg. 3452, 3465 (Jan. 19, 2011) (2011 Wage Rule).

       3.      The OES survey remains DOL’s principal tool for measuring prevailing wages for

the H-2B program. Nevertheless, in 2015 Defendants jointly promulgated a final rule that

authorizes employers to provide wage surveys produced by state entities as an alternative to using

the OES prevailing wage. Wage Methodology for the Temporary Non-Agricultural Employment

H-2B Program, 80 Fed. Reg. 24146 (Apr. 29, 2015) (2015 Wage Rule).

       4.      Defendants did this without providing an opportunity for notice and comment and

despite DOL’s finding in 2011 that employer-provided surveys, including state surveys, are not



                                                2
            Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 3 of 33




generally reliable and are only used to “lower wages below the prevailing wage rate.” 2011 Wage

Rule, 76 Fed. Reg. at 3465.

       5.      Moreover, Defendants promulgated the challenged 2015 Wage Rule despite the

Third Circuit’s December 2014 ruling that permitting the use of employer-provided surveys as an

alternative to a valid OES wage was both unexplained and arbitrary in that accepting such surveys

“structurally encouraged” employers to undercut the OES wage. Comité de Apoyo a los

Trabajadores Agrícolas v. Perez (CATA III), 774 F.3d 173, 189 (3d Cir. 2014).

       6.      That ruling led to the issuance of the 2015 Wage Rule, but the 2015 Wage Rule still

does not offer any explanation why employers should be “structurally encouraged” to undercut the

OES wage with employer-provided surveys.

       7.      The policy of allowing the use of employer-provided surveys as an alternative to a

valid OES wage remains as arbitrary and contrary to law as it was when the Third Circuit struck

that policy down in 2014. Allowing employers to use their own surveys when a valid OES wage

rate is available allows the importation of foreign workers at wages that adversely affect the wages

and working conditions of similarly employed U.S. workers in direct violation of the statutes and

regulations governing the H-2B program.

       8.      The methodology for evaluating employer-provided surveys set forth in the 2015

Wage Rule is also arbitrary, capricious, and contrary to law.

                                        JURISDICTION

       9.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1346 over this suit

for review of final agency action under the Administrative Procedure Act (APA), 5 U.S.C. §§ 701–

706.




                                                 3
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 4 of 33




       10.       This Court has authority to issue the requested declaratory relief pursuant to 28

U.S.C. § 2201.

       11.       Venue is proper pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

Plaintiffs

       12.       Plaintiffs Mary Jane Williams, Mary Hester Lewis, and Martin Johnson, Jr., are

U.S. citizens who are currently employed at a crawfish processing plant in Breaux Bridge,

Louisiana, Crawfish Distributors, Inc. They perform work described in Crawfish Distributors,

Inc.’s H-2B application for crawfish processors. All three are paid less than the wage rate for that

occupation, 53-7062, and geographic region set by the OES survey. Their wage rate has not

changed significantly in several years. The plant also employs Mexican workers on H-2B visas.

       13.       Plaintiff Mary Jane Williams has worked off and on in the Louisiana crawfish

industry for more than thirty years, with the last ten crawfish seasons at the Breaux Bridge plant.

Though she worries about the low wages, she plans on continuing to work in the crawfish industry

in the years to come just as she has in the past.

       14.       Plaintiff Mary Hester Lewis has worked at a Louisiana crawfish processing plant

every season for about fifteen years, with the past several seasons spent at the Breaux Bridge plant.

She struggles to earn a living from this seasonal work, but she plans to remain in the job.

       15.       Plaintiff Martin Johnson, Jr., has worked at the Breaux Bridge plant for more than

five years. He struggles to get by on the low wages but has no plans to leave his current job, which

is one of few positions available in the area.

       16.       Plaintiff Danielle Lee is a 45-year-old U.S. citizen who has worked off and on

peeling crawfish since she was a teenager. She currently peels crawfish at CJ’s Seafood Restaurant

in Breaux Bridge, Louisiana, where she has worked for the past four years. She is paid on a piece


                                                    4
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 5 of 33




rate of $3 per pound of peeled crawfish, a rate that has remained steady for the last few years. She

would like to see the wages increase but plans to remain in the position.

       17.     Plaintiff New Orleans Workers’ Center for Racial Justice (NOWCRJ) is a

membership organization based in New Orleans, Louisiana. NOWCRJ is dedicated to building

workers’ power and advocating for justice in the workplace. In 2017 NOWCRJ created

the Seafood Worker Alliance, which is made up of members engaged in Louisiana’s seafood

industry who are organizing for improved workplaces. NOWCRJ members in the Seafood Worker

Alliance work in crawfish, oysters, blue crabs, and shrimp. Seafood Worker Alliance members

include U.S. workers who work or have worked in the Louisiana seafood industry as well as

workers who come temporarily to work on H-2 visas in Louisiana seafood plants.

       18.     Plaintiff Martha Icela Flores Gaxiola is a Mexican citizen who worked in Louisiana

crawfish plants on H-2 visas in 2011, 2013, 2018, and 2020. Most recently, in 2020, she worked

on an H-2B visa for a crawfish processing company in central Louisiana. Her work contract

promised payment at a rate of $9.75 per hour or $2.25 per pound, whichever was higher. In

practice, the piece rate added up to less than $9.75 per hour. She plans to get another H-2B crawfish

job in Louisiana next year.

Defendants

       19.     Defendant Martin J. Walsh is the Secretary of Labor and is charged with the

supervision and management of all decisions and actions within DOL. Plaintiffs sue Secretary

Walsh in his official capacity.

       20.     Defendant DOL is an agency of the United States within the meaning of the APA.

DOL is responsible for issuing labor certifications in connection with petitions to import H-2B

workers and was jointly responsible for issuing the challenged rule.




                                                 5
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 6 of 33




       21.     Defendant Alejandro Mayorkas is the Secretary of Homeland Security and is

charged with the supervision and management of all decisions and actions within DHS. Plaintiffs

sue Secretary Mayorkas in his official capacity.

       22.     Defendant DHS is an agency of the United States within the meaning of the APA.

DHS is responsible for granting employer petitions for H-2B workers and was jointly responsible

for issuing the challenged rule.

       23.     Defendants DOL and DHS are collectively referred to herein as “the Departments.”

                                             FACTS

Statutory and Regulatory Framework

       24.     The Immigration and Nationality Act (INA) permits employers to petition for

temporary work visas for foreign workers coming to the United States to perform nonagricultural

services or labor only if “unemployed persons capable of performing . . . such services or labor

cannot be found in this country.” 8 U.S.C. § 1101(a)(15)(H)(ii)(b). This visa program is commonly

referred to as the H-2B program.

       25.     The INA broadly charges DHS 1 with the authority to grant an employer’s request

for H-2B visas “after consultation with appropriate agencies of the Government.” 8 U.S.C.

§ 1184(c)(1). DHS has designated DOL as the appropriate agency with which to consult by

requesting DOL to determine with respect to each H-2B application (1) whether qualified workers

are available in the United States to fill the employer’s job and (2) whether the alien’s employment

will adversely affect the wages and working conditions of similarly employed U.S. workers. Dep’t

of Justice, Miscellaneous Amendments of the Immigration Regulations, 18 Fed. Reg. 4925 (Aug.



1
  The Homeland Security Act of 2002 transferred the authority for administering certain
immigration functions from the Attorney General to the new DHS. 6 U.S.C. §§ 202, 236.


                                                   6
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 7 of 33




19, 1953); 8 C.F.R. § 214.2(h)(6)(iii)(A). If DOL determines that U.S. workers are unavailable

and that the working conditions offered will not adversely affect similarly employed U.S. workers,

it issues a “temporary labor certification” to that effect. DHS will not approve H-2B visas without

such a certification. 8 C.F.R. § 214.2 (h)(6) (iv)(A).

       26.     Before issuing a temporary labor certification, DOL reviews an employer’s offer of

employment to ensure that it meets certain minimum requirements, including ensuring that it offers

wages no less than the “prevailing wage” for the occupation and geographic area for which the

employer seeks foreign workers. This prevailing wage requirement is designed to ensure accurate

testing of the U.S. labor market 2 and that the employment of H-2B workers will not adversely

affect the wages of similarly employed U.S. workers. See DOL, Miscellaneous Amendments, 16

Fed. Reg. 9142 (Sept. 8, 1951); 20 C.F.R.§ 655.0(a)(2). All H-2B employers must pay at least the

prevailing wage both to their H-2B workers and to any U.S. workers they employ in corresponding

employment. 20 C.F.R. § 655.10(a).

       27.     Beginning with the creation of the H-2B program in 1986, DOL relied on informal

guidance documents to regulate the H-2B labor certification process and set the method for

determining prevailing wages. Between 1986 and 2008 these guidance documents changed the

method for calculating prevailing wages on several occasions but were never subjected to notice

and comment rulemaking procedures. CATA III, 774 F.3d at 178.

The 2008 Rule

       28.     DOL first engaged in notice and comment rulemaking with respect to H-2B labor

certification procedures in 2008. See DOL, Labor Certification Process and Enforcement for



2
  Because U.S. workers cannot be expected to accept employment at substandard wages, offering
at least the prevailing wage is a prerequisite to testing the availability of U.S. workers.


                                                  7
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 8 of 33




Temporary Employment in Occupations Other Than Agriculture or Registered Nursing in the

United States (H-2B Workers), and Other Technical Changes, 73 Fed. Reg. 29942 (May 22, 2008)

(2008 NPRM); DOL, Labor Certification Process and Enforcement for Temporary Employment

in Occupations Other Than Agriculture or Registered Nursing in the United States (H-2B

Workers), and Other Technical Changes, 73 Fed. Reg. 78020 (Dec. 19, 2008) (2008 Rule).

       29.     Although the 2008 NPRM allowed comment on other aspects of the proposed rules,

the 2008 Rule explicitly refused to consider any comments on the prevailing wage regulations and

procedures that were ultimately included in the 2008 Rule. 2008 Rule, 73 Fed. Reg. at 78031.

       30.     The procedures set forth in the 2008 Rule provided that if a job opportunity was

covered by a Collective Bargaining Agreement (CBA), the CBA wage would be considered the

prevailing wage for labor certification purposes. In the absence of a CBA wage, the Rule set the

prevailing wage at “the arithmetic mean . . . of the wages of workers similarly employed at the

skill level in the area of employment” as determined by the OES survey. 20 C.F.R.

§§ 655.10(b)(1)–(2) (2008); 2008 Rule, 73 Fed. Reg. at 78056.

       31.     The OES wage survey is among the largest continuous statistical survey programs

of the Federal Government. 2008 Rule, 73 Fed. Reg. at 8550–51 (“The wage component of the

OES survey is, with the exception of the Decennial Census, the most comprehensive survey

conducted by any agency of the Federal Government.”). The OES survey collects data from over

one million establishments and reports wage information for occupations based on the Standard

Occupational Classification (SOC) system of occupational categories. Salary levels for SOC

occupations are reported by geographic areas and are available at the national and state levels and

334 metropolitan areas. Id.




                                                8
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 9 of 33




       32.     The OES survey does not collect or report data by skill level within an occupation.

The 2008 Rule, however, required DOL to artificially manipulate the OES data for an occupation

to generate four “skill-level” prevailing wages. 3

       33.     Even if a valid OES prevailing wage was available for an employer’s occupation,

the 2008 Rule gave employers the option of using an “employer-provided survey” to set their

prevailing wage. 20 C.F.R. § 655.10(f) (2008); 2008 Rule, 73 Fed. Reg. at 78056.

       34.     The methodological standards applicable to employer-provided surveys were set

forth in DOL’s November 2009 Prevailing Wage Determination Policy Guidance for

Nonagricultural Immigration Programs (2009 Wage Guidance) which, with respect to employer-

provided surveys, was unchanged from the May 2005 Prevailing Wage Determination Policy

Guidance for Nonagricultural Immigration Programs. 4 Both of these guidance documents were

adopted by DOL without affording the public an opportunity to comment.

CATA I and the Promulgation of the 2011 Wage Rule

       35.     In August 2010, Judge Louis H. Pollak of the Eastern District of Pennsylvania

found DOL’s policy of dividing survey wage results into four “skill-level” prevailing wages to be



3
  The four wage levels used by DOL were calculated by applying a mathematical formula to the
wage distribution reported by the OES survey for a particular occupational classification in the
area of intended employment. The Level I wage was established by taking the arithmetic mean of
the bottom one-third of the wage distribution; the Level IV wage rate was determined by
establishing the arithmetic mean of the top two-thirds of the wage distribution; the Level II and
Level III wages were derived from a formula established by section 212(p)(4) of the INA which
provides for the reconstitution of two-level Government surveys and creation of two intermediate
levels by dividing by the number three the difference between the initial two levels and adding the
quotient to the first level to create Level II, and subtracting that quotient from the second level to
create Level III. See 2011 Wage Rule, 76 Fed. Reg. at 3460.
4
 The 2009 Wage Guidance is available at
https://www.dol.gov/sites/dolgov/files/ETA/oflc/pdfs/NPWHC_Guidance_Revised_11_2009.pdf.
The 2005 policy is available at
https://www.dol.gov/sites/dolgov/files/ETA/oflc/pdfs/policy_nonag_progs.pdf.


                                                     9
               Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 10 of 33




arbitrary and capricious. Comité de Apoyo a los Trabajadores Agrícolas v. Solis (CATA I), Civil

Action No. 09-240, 2010 WL 3431761, at *19 (E.D. Pa. Aug. 10, 2010). The Court ordered DOL

to publish a new wage rule in 120 days but left the 2008 Rule in place until the new rule became

effective. Id. at *25.

        36.      Pursuant to the final judgment in CATA I, DOL issued an NPRM and, after

considering the comments of interested parties, published a new wage rule on January 19, 2011.

2011 Wage Rule, 76 Fed. Reg. 3452. The 2011 Wage Rule eliminated the use of “skill levels” and

set the prevailing wage for an occupation at the highest of any applicable (i) CBA wage,

(ii) Service Contract Act (SCA) wage, (iii) Davis Bacon Act (DBA) wage, or (iv) the mean wage

for the occupation reported by the OES survey. Id. at 3484.

        37.      In that same 2011 rulemaking, DOL prohibited employers from using employer-

provided surveys to set the prevailing wage where a valid CBA, OES, DBA, or SCA wage was

available. DOL explained this change in policy by noting:

        [T]he prevailing wage rate is best determined through reliable Government surveys
        of wage rates, rather than employer-provided surveys that employ varying methods,
        statistics, and surveys. The Department has concluded that using only CBA, SCA,
        DBA, and OES to determine the prevailing wage is the most consistent, efficient,
        and accurate means of determining the prevailing wage rate for the H-2B
        program. . . . [T]he Department agrees that employer-provided surveys, generally,
        are not consistently reliable. . . . Moreover, employers typically provide private
        surveys when the result is to lower wages below the prevailing wage rates. Such a
        result is contrary to the Department’s role in ensuring no adverse impact. . . . The
        Department believes that the values commenters identified, including expedience,
        consistency, fairness, and accuracy, are best accomplished by using CBA, SCA,
        DBA, and OES wages, not employer-provided surveys.

Id. at 3465.

        38.      DOL made clear that even state surveys would not be accepted if a valid CBA,

SCA, DBA, or OES wage was available. As DOL explained, “the Department has determined that

the OES survey with its standardized job descriptions, compensation data collection and analysis,



                                                10
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 11 of 33




and DBA and SCA wage determinations provide a much more accurate portrayal of wage

information than State surveys.” Id. at 3482.

       39.     The 2011 Wage Rule allowed the use of employer-provided surveys to set the

prevailing wage in two circumstances only: (1) where “there is no data from which to determine

an OES wage and where there are no applicable CBA, DBA or SCA wages,” and (2) where the

“job opportunity is not accurately represented within the job classification used in those surveys.”

Id. at 3467; see also id. at 3484.

       40.     DOL delayed the effective date of the 2011 Wage Rule numerous times in response

to employer lawsuits and congressional appropriations measures barring DOL from using

appropriated funds to implement the rule. See 76 Fed. Reg. 59896 (Sept. 28, 2011); 76 Fed. Reg.

73508 (Nov. 29, 2011); 76 Fed. Reg. 82115 (Dec. 30, 2011), 77 Fed. Reg. 60040 (Oct. 2, 2012),

78 Fed. Reg. 19098 (Mar. 29, 2013).

       41.     While implementation of the 2011 Wage Rule was being delayed, DOL continued

to rely on the 2008 Rule struck down in CATA I to set prevailing wages, including the provision

authorizing use of employer-provided surveys as an alternative to a valid OES wage.

CATA II and the Promulgation of the 2013 Interim Final Rule

       42.     Frustrated that the 2008 “skill-level” prevailing wage methodology was still in use

more than two years after the CATA I Court found it to be invalid, the CATA I plaintiffs moved to

vacate the 2008 “skill-level” definition of prevailing wages. Their motion was granted on March

21, 2013. See Comité de Apoyo a los Trabajadores Agrícolas v. Solis (CATA II), 933 F. Supp. 2d

700, 711–12 (E.D. Pa. 2013). The Court remanded the 2008 Rule to DOL and gave the agency

thirty days to come into compliance with its Order. Id. at 716.




                                                11
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 12 of 33




       43.     In response to the CATA II vacatur order, DOL and DHS promulgated a joint

Interim Final Rule (IFR). DHS & DOL, Wage Methodology for the Temporary Non-Agricultural

Employment H-2B Program, Part 2, 78 Fed. Reg. 24047 (Apr. 24, 2013) (2013 IFR). The 2013

IFR eliminated the “skill level” definition of prevailing wage in 20 C.F.R. § 655.10(b)(2) (2013),

78 Fed. Reg. at 24061, as required by the CATA II Court.

       44.     In other respects, the 2013 IFR returned to the policies set forth in the 2008 Rule

rather than those in the 2011 Wage Rule. Among other things, the 2013 IFR reversed the 2011

requirement that employers pay the highest of any applicable CBA, OES, DBA, or SCA wage.

Instead, the 2013 IFR returned to the policy of setting the prevailing wage at the applicable CBA

wage or, in the absence of a CBA wage, the mean wage reported for the occupation by the OES

survey. 20 C.F.R. § 655.10(b) (2013), 78 Fed. Reg. at 24053–54, 24061.

       45.     In addition, the 2013 IFR reversed the 2011 Wage Rule’s prohibition on the use of

employer-provided surveys when a valid CBA, OES, DBA, or SCA wage was available. 2013

IFR, 78 Fed. Reg. at 24054–55. Instead, the Departments returned to DOL’s 2008 policy of giving

employers the option of using employer-provided surveys as an alternative to a valid OES wage

rate. 20 C.F.R. § 655.10(f) (2013), 78 Fed. Reg. at 24054–55, 24061. The 2013 IFR also continued

the policy of evaluating employer-provided surveys using the 2009 Wage Guidance.

       46.     Because the 2013 IFR was published as an emergency rule pursuant to 5 U.S.C.

§ 553(b)(3)(B), 78 Fed. Reg. at 24055, the public was not afforded an opportunity to comment on

the IFR or Defendants’ decision to allow employers to use employer-provided surveys as an

alternative to a valid OES survey wage.

       47.     Nor did the 2013 IFR explain why it endorsed the continued use of employer-

provided surveys as an alternative to a valid OES prevailing wage despite DOL’s 2011 rulemaking




                                               12
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 13 of 33




findings that such surveys were unreliable and were being used by employers “to lower wages

below the prevailing wage rate.” 2011 Wage Rule, 76 Fed. Reg. 3465.

       48.     Instead of explaining the policies adopted in the 2013 IFR, DOL and DHS invited

the public to submit comments in response to several general questions about the use of employer-

provided surveys:

       The Department would like to collect additional data on the accuracy and reliability
       of private surveys covering traditional H-2B occupations to allow for further factual
       findings on the sufficiency of private surveys for setting prevailing wage rates.
       Therefore, DOL and DHS invite comment on whether to permit the continued use
       of employer-submitted surveys, and especially seek input on the ways in which, if
       permitted, the validity and reliability of employer-submitted surveys can be
       strengthened. Are there methodological standards that can or should be included in
       the regulation that would ensure consistency, validity and reliability of employer-
       provided surveys? Are there industries in which employers historically and
       routinely rely on employer-submitted surveys that should be permitted to do so
       because of the well-developed, historical, industry-wide practice, or for other
       reasons? Are there state-developed wage surveys, such as state agricultural surveys,
       or surveys from other agencies, such as maritime agencies, that could provide data
       that would be useful in setting prevailing wages? Should employer surveys that
       include data based on wages paid to H-2B or other nonimmigrant workers be
       permitted in establishing a prevailing wage that does not adversely affect U.S.
       workers? If so, under what circumstances?

2013 IFR, 78 Fed. Reg. at 24055.

       49.     In publishing the 2013 IFR, the Departments did not alter or amend any of the

findings set forth in the 2011 Wage Rule. DOL still intended to implement the 2011 Wage Rule

as soon as the Congressional appropriations restriction on its implementation was lifted. See DOL,

Wage Methodology for the Temporary Non-Agricultural Employment H-2B Program; Delay of

Effective Date, 78 Fed. Reg. 19098 (Mar. 29, 2013) (delaying the effective date of the 2011 Wage

Rule to October 1, 2013). However, on August 30, 2013, DOL issued a notice indefinitely delaying

the effective date of the 2011 Wage Rule and indicating that “[i]f Congress no longer prohibits

implementation of the 2011 Wage Rule, the Department will publish a document in the Federal




                                                13
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 14 of 33




Register within 45 days of that event apprising the public of the status of 20 CFR 655.10 and the

effective date of the 2011 Wage Rule.” DOL, Wage Methodology for the Temporary Non-

Agricultural Employment H-2B Program; Delay of Effective Date, 78 Fed. Reg. 53643, 53645

(Aug. 30, 2013).

       50.     On January 17, 2014, the Consolidated Appropriations Act, 2014, Pub. L. No. 113-

76, 128 Stat. 5, was enacted, lifting the prohibition on enforcement of the 2011 Wage Rule.

       51.     On March 14, 2014, DOL published a notice in the Federal Register stating that,

       [w]ith the appropriations rider pertaining to the 2011 Wage Rule having been lifted,
       the Department has begun the process of determining how to implement that rule,
       keeping in mind the overlap between that rule and the comments submitted in
       connections with the 2013 IFR. DOL has determined that recent developments in
       the H-2B program require consideration of the comments submitted in connection
       with the 2013 IFR, and that further notice and comment is appropriate. . . .

       Therefore, in light of the current regulatory landscape and in response to Congress’s
       recent actions, as well as judicial decisions, DOL intends to publish a notice of
       proposed rulemaking on the proper wage methodology for the H-2B program,
       working off of the 2011 Wage Rule as a starting point.

DOL, Wage Methodology for the Temporary Non-Agricultural Employment H-2B Program, 79

Fed. Reg. 14450, 14453 (Mar. 14, 2014) (emphasis added). Pending a new NPRM and final rule,

DOL continued to utilize the 2013 IFR to establish prevailing wages. Id.

CATA III and the Promulgation of the 2015 Wage Rule

       52.     After the 2013 IFR was promulgated in April 2013, the CATA plaintiffs

immediately challenged the IFR’s provisions permitting the use of employer-provided surveys as

an alternative to a valid OES prevailing wage. In December 2014, the Third Circuit issued an

opinion agreeing with the CATA plaintiffs that that policy was unlawful: “Section 655.10(f) is

procedurally invalid because DOL has not explained why it has been allowing employers to use




                                                14
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 15 of 33




private wage surveys in prevailing wage determinations when valid OES wage rates are available

for the same purpose.” CATA III, 774 F.3d at 187.

       53.     The Third Circuit also found that,

       [g]iven DOL’s endorsement of the OES wage as “among the largest, most
       comprehensive, and continuous statistical programs of the Federal Government,”
       and its finding that the OES survey “is the most consistent, efficient, and accurate
       means of determining the prevailing wage rate for the H-2B program,” we are
       satisfied that DOL acted arbitrarily and capriciously when it permitted—and by its
       policies, structurally encouraged—employers to rely on details of a private survey
       when there was a valid OES wage survey available for use in determining the
       prevailing wage for the implicated employment.

Id. at 189 (citations omitted).

       54.     The CATA III Court also found § 655.10(f) to be substantively arbitrary because it

“permits employers who can afford private surveys to bring H-2B workers into the country for

employment at lower wages than employers who cannot afford such surveys and who therefore

must offer the higher OES prevailing wage.” Id. at 190.

       55.     The CATA III Court vacated 20 C.F.R. § 655.10(f) and directed that private surveys

no longer be used to set prevailing wages except in the two situations identified in the 2011 Wage

Rule—i.e., “where an otherwise applicable OES survey does not provide any data for an

occupation in a specific geographical location, or where the OES survey does not accurately

represent the relevant job classification.” Id. at 191.

       56.     On April 29, 2015, four months after the Third Circuit’s CATA III decision, DOL

and DHS jointly issued the 2015 Wage Rule challenged in this case. 2015 Wage Rule, 80 Fed.

Reg. 24146.

       57.     Despite DOL’s promise in March 2014 that it would publish a proposed rule and

give the public an opportunity to comment, 79 Fed. Reg. at 14453, the Departments issued the




                                                  15
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 16 of 33




2015 Wage Rule as a Final Rule without affording the public an opportunity for notice and

comment.

       58.     The 2015 Wage Rule again authorized the use of employer-provided surveys as an

alternative to valid OES prevailing wages as long as the survey was “independently conducted and

issued by a state, including any state agency, state college, or state university.” 80 Fed. Reg. at

24184, codified at 20 C.F.R. § 655.10(f)(1)(i).

       59.     Despite the CATA III holding that DOL acted arbitrarily in failing to explain why

employers should be permitted to use employer-provided surveys to undercut a valid OES

prevailing wage, the 2015 Wage Rule still does not offer an explanation for that policy. The 2015

Wage Rule’s preamble simply states, “we have determined that it is appropriate to permit

prevailing wage surveys that are conducted and issued by a state as a third, limited category of

acceptable employer-provided surveys, even where the occupation is sufficiently represented in

the OES.” 80 Fed. Reg. at 24169–70. As the Third Circuit said in CATA III in response to an almost

identical “explanation” in the 2013 IFR, “[t]his ‘explanation’ is hardly sufficient for it merely

explains what has been done, not why it was done.” CATA III, 774 F.3d at 188.

       60.     Both DOL in 2011 and the Third Circuit in CATA III recognized that the policy of

permitting employers to use surveys as an alternative to a valid OES wage “structurally

encourage[s]” employers to undercut the OES wage and “perpetuate[s] a system by which

employers are benefitted financially by submitting private surveys to justify wages lower than the

OES wages.” CATA III, 774 F.3d at 189; see also 2011 Wage Rule, 76 Fed. Reg. at 3465. The

2015 Wage Rule does not acknowledge, let alone address, that obvious problem with the policy of

allowing use of employer-provided surveys.




                                                  16
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 17 of 33




       61.     The 2015 Wage Rule states that wage surveys conducted by state agencies,

including state colleges and universities, are generally reliable and an adequate substitute for OES

surveys, “so long as they are conducted using the survey standards we adopt here.” 80 Fed. Reg.

at 24170.

       62.     In reaching this conclusion, the Departments assert that state agencies “elect[]” to

conduct wage surveys and as a result are “independent of employer influence.” Id. The

Departments offer no evidence in support of that conclusion.

       63.     Upon information and belief, most state surveys approved by DOL are not the result

of an independent state decision to conduct a survey, as the 2015 Wage Rule assumes, but are the

result of H-2B employers or H-2B employer groups requesting state agencies, colleges, or

universities to conduct such surveys on their behalf.

       64.     Upon information and belief, at least some state agency, college, or university

surveys involve significant direct participation by H-2B employer groups in the identification of

employers to be surveyed.

       65.     The “survey standards” adopted by 2015 Wage Rule are for most part the same as

those adopted without opportunity for public comment in the 2008 Rule and the 2009 Wage

Guidance. Compare 20 C.F.R. § 655.10(f)(4) (2015), 2015 Wage Rule, 80 Fed. Reg. at 24184

(“[T]he employer must submit . . . specific information about the survey methodology, including

such items as sample size and source, sample selection procedures, and survey job descriptions, to

allow a determination of the adequacy of the data provided and validity of the statistical

methodology used in conducting the survey.”) with 20 C.F.R. § 655.10(f)(2) (2008), 2008 Rule,

73 Fed. Reg. at 78056 (“[T]he employer must provide specific information about the survey

methodology, including such items as sample size and source, sample selection procedures, and




                                                17
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 18 of 33




survey job descriptions, to allow a determination of the adequacy of the data provided and validity

of the statistical methodology used in conducting the survey in accordance with guidance issued

by [DOL].”); see also 2015 Wage Rule, 80 Fed. Reg. at 24172 (admitting that 2015 methodological

standards are essentially the same as under the 2008 Rule).

       66.     In at least two respects the 2009 Wage Guidance issued by DOL pursuant to the

2008 Rule set a higher standard than that set by the 2015 Wage Rule in that it (1) required that “the

survey must identify a statistically valid methodology that was used to collect the data,” and

(2) required documentation sufficient to determine whether the methodology used in the survey

“is reasonable and consistent with recognized statistical standards and principles in producing a

prevailing wage.” 2009 Wage Guidance, App’x F at 2–3. Neither of these requirements exists in

the 2015 Wage Rule.

       67.     The 2015 Wage Rule states that an employer seeking approval of a survey must

submit a completed Form ETA-9165 “to allow a determination of the adequacy of the data

provided and the validity of the statistical methodology used in conducting the survey.” 20 C.F.R.

§ 655.10(f)(4), 80 Fed. Reg at 24184. The Form ETA-9165 as initially promulgated by the

Departments was published in 80 Fed. Reg. at 24185–90. 5

       68.     The 2015 Rule does not explain how the information required by the Form ETA-

9165 is sufficient “to allow a determination of the adequacy of the data provided and the validity



5
  Current DOL ETA forms are available under the prevailing wage section at
https://www.dol.gov/agencies/eta/foreign-labor/forms. Although OMB has approved usage of the
ETA-9165 through May 31, 2022, the posted Form ETA-9165, available at
https://www.dol.gov/sites/dolgov/files/ETA/oflc/pdfs/Form_ETA-
9165_rev_DOL_Appropriations_Act.pdf, shows an expiration date of February 28, 2019.
Instructions for completing Form ETA-9165 are posted at
https://www.dol.gov/sites/dolgov/files/ETA/oflc/pdfs/Form_ETA-
9165_Instructions_rev_DOL_Appropriations_Act.pdf.


                                                 18
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 19 of 33




of the statistical methodology used in conducting the survey,” and, in fact, it is not sufficient to

allow such a determination.

       69.     For example, the 2015 Wage Rule requires that a survey be based on either random

sampling or a good faith attempt to contact all employers employing workers in the occupation

and area surveyed. 80 Fed. Reg. at 24184. The preamble to the 2015 Wage Rule says that a good

faith effort to contact all employers “means, for example, that the surveyor might send the survey

through mail or other appropriate means to all employers in the geographic area and then follow-

up by telephone with all non-respondents.” Id. at 24173.

       70.     However, nothing in 20 C.F.R. § 655.10(f) or Form ETA-9165 requires the

employer or the surveyor to certify that any follow-up efforts were made, nor does it require the

responses used in the survey to have been obtained in a statistically reliable method.

       71.     The form only asks whether there was an attempt to contact all employers (question

E.3) and the number of employers whose data is used in the survey (question E.9).

       72.     Unlike the 2009 Wage Guidance, the 2015 Wage Rule and Form ETA-9165 do not

require any documentation that the employers whose data are used were selected using a

statistically valid methodology.

       73.     In 2011 DOL found that employer-provided surveys that met the higher 2009

methodological standards “are not consistently reliable” and that “employers typically provide

private surveys when the result is to lower wages below the prevailing wage rate.” 2011 Wage

Rule, 76 Fed. Reg. at 3465. Nowhere in the preamble to the 2015 Wage Rule do DOL and DHS

explain why the less strict methodological standards adopted as part of the 2015 Wage Rule should

lead to more reliable results than in the surveys condemned in the 2011 Wage Rule.




                                                19
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 20 of 33




       74.     The 2015 Wage Rule rejected allowing employers to use SCA or DBA wages as an

alternative to an applicable OES wage because the narrower occupational definitions used in those

surveys gave employers “an economic incentive to tailor their job descriptions on the Form 9141

to fit within the lower-paid [DBA or SCA] occupational title.” 80 Fed. Reg. at 24163.

       75.     At the same time, the 2015 Wage Rule allows employers to use state surveys with

occupational definitions based on the employer’s job duties—definitions that are far narrower than

the occupational definition used in the applicable OES survey. 80 Fed. Reg. at 24170–71.

       76.     Allowing employers to use state surveys that define occupations more narrowly

than the OES survey gives employers precisely the same incentive to undercut the applicable OES

prevailing wages as permitting use of narrower SCA and DBA occupational definitions. The

Departments fail to explain why such “tailoring” of occupational definitions requires them to reject

the use of DBA and SCA wages but is not a problem with respect to employer-provided surveys.

       77.     Moreover, by permitting employer surveys to utilize occupational definitions that

are far narrower than the applicable OES definitions, the Departments permit employers to survey

only those jobs within an OES classification that have historically been heavily dependent on H-2B

workers. Surveys of narrowly defined jobs dependent on H-2B workers are likely to reflect local

wage stagnation or depression, particularly where DOL wage methodologies prior to 2015

permitted those H-2B employers to pay depressed wage rates.

       78.     For example, the crab-picking industry in Maryland is extremely dependent on

H-2B labor. Under the OES survey, Maryland crab picking falls within the OES occupational

category for “Meat, Poultry, and Fish Cutters and Trimmers.” 2011 Wage Rule, 76 Fed. Reg. at

3466. DOL has endorsed this classification as appropriate, id., and it is clearly a broader category

than just crab pickers. As a result, the OES surveys a larger number of businesses and employees




                                                20
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 21 of 33




other than just crab pickers. That greater coverage ensures that the OES survey more accurately

measures wages in the relevant “occupation” (i.e., jobs where transfer of skills is reasonably

feasible) and avoids the adverse effect of allowing employers to import foreign workers at rates

reflecting localized wage depression or stagnation in jobs that are heavily dependent on H-2B

workers.

       79.     DOL’s discussion of this issue in the 2011 rulemaking included the following

agency findings:

       Several commenters suggested that some jobs in some industries are so unique that
       they are not represented by any SOC classification or are so remotely located that
       OES wage data is too broad to produce a realistic wage rate. These commenters
       suggested that surveys other than OES are necessary to accurately assess prevailing
       wages for these unique or remote jobs. The Department believes, however, that
       almost every job opportunity is effectively captured in the OES or the SCA or DBA
       wage determination rates and remote locations are effectively incorporated into the
       areas of intended employment reported in these wage sources.
       The crab processing industry’s crab picker occupation was cited by many
       commenters, including the Chief Counsel for Advocacy, SBA, for instance, as an
       example of the mismatched job in OES. Others cited the ski instructor for a
       mismatched job classification. Under the OES, crab pickers are classified as Meat,
       Poultry, and Fish Cutters and Trimmers. The selection of this category when setting
       up the SOC was not inadvertent as evidenced by the crosswalk from the predecessor
       categorization, the Dictionary of Occupational Titles (DOT) from the job
       occupation of “crab meat processor” (DOT title 525.687-126) to the O*NET job
       classification of Meat Cutters. While specific duties of a crab picker are not
       included in the OES classification, a crab picker is an appropriate fit within that
       classification, since removing the meat from cooked crabs and sorting into
       categories (backfin, claw, etc.) for packaging and sale, as the job is described by
       many employers in that industry, could be easily encompassed by the duties
       outlined in the O*NET job classification of the meat cutter. The existence of a job
       in the DOT, and its mapping to an SOC code as evidenced in the crosswalk from
       DOT to SOC, is an objective demonstration that the Department deliberately
       considered and aligned that job to an SOC code, making the SOC code now in use
       equivalent for these purposes to the former job description in the DOT.

76 Fed. Reg. at 3466.

       80.     The 2015 Wage Rule recognizes that permitting an employer to use a narrow

definition of “occupation” in a survey “may result in a reported wage that is below the SOC-based


                                               21
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 22 of 33




OES mean,” but concludes that such lower wages “will not have adverse effect on the wages of

U.S. workers because it is an accurate representation of the wages paid to other workers performing

the same duties, given the alternate, non-SOC-based taxonomy.” 80 Fed. Reg. at 24171. However,

as DOL well knows, the fact that a survey wage is accurate says nothing about whether that wage

is depressed or stagnant. In activities and geographic areas that are heavily dependent on H-2B

workers, the Department has long recognized that dependence on foreign workers tends to have a

stagnating and depressive effect on wages. 2011 Wage Rule, 76 Fed. Reg. at 3467. The 2015 Wage

Rule does not address this important aspect of the problem with § 655.10(f).

       81.     The adverse effects that result from the Departments’ decision to permit employer-

provided surveys to use occupational definitions narrower than the applicable OES definition is

compounded by the decision in the 2015 Wage Rule to require employers to include the wages of

H-2B workers in employer-provided surveys. 80 Fed. Reg. at 24172.

       82.     DOL had determined in the 2011 Wage Rule that under the limited circumstances

where it would accept employer provided wage surveys,

       any survey instrument submitted cannot include the wages of H–2B workers or
       other nonimmigrant workers in calculating the wages. The Department has added
       this requirement to ensure that wages of H–2B workers do not establish the
       parameters by which the wages of all workers would be measured, as this could
       have the net effect of creating a permanent subset of lower wages in that occupation
       or area of employment.

76 Fed. Reg. at 3467 (emphasis added).

       83.     In publishing the 2015 Wage Rule the Departments were clearly aware that in some

activities H-2B workers would “establish the parameters by which the wages of all workers would

be measured,” id., because they justified their policy of requiring H-2B worker wages to be

included in surveys precisely based on their conclusion that “the exclusion of nonimmigrant

workers would effectively bar employers from using . . . wage surveys.” 2015 Wage Rule, 80 Fed.



                                                22
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 23 of 33




Reg. at 24172. The 2015 Wage Rule fails to explain why its 2011 findings regarding the adverse

effects of measuring H-2B workers are no longer of concern in 2015.

       84.      Following the passage of the 2015 Wage Rule, Congress began to include a rider

in its annual appropriations bills instructing that, “[i]n the determination of prevailing wage for the

purposes of the H-2B program, the Secretary [of Labor] shall accept private wage surveys even in

instances where Occupational Employment Statistics survey data are available unless the Secretary

determines that the methodology and data in the provided survey are not statistically supported.”

Consolidated Appropriations Act, 2016, Pub. L. No. 114-113, § 112, 129 Stat. 2242. Identical

language is found in the 2021 appropriations act. See Consolidated Appropriations Act, 2021, Pub.

L. No. 116-260, § 110, 134 Stat. 1182.

Impacts of Employer-Provided Surveys Under the 2015 Wage Rule

       85.      The 2015 Wage Rule continues to operate to the detriment of both H-2B and U.S.

workers.

       86.      For example, the following chart compares wages that DOL approved last year

based on employer-provided surveys in the Maryland crab industry with the wage rates that would

have been required under the OES survey for the SOC codes listed in the job orders 6:

                               DOL           Employer-
                                                                        Hourly
           Employer Legal      Wage          Provided        OES                      SOC
                                                                        Under-
           Business Name      Approval        Survey         Wage                     Code
                                                                       payment
                                              Wage
         A.E. Phillips &       Dec 2020         $10.98      $15.58         $4.60 51-3022
         Son, Inc.
         Russell Hall         Aug 2020            $10.98    $15.58         $4.60 51-3022
         Seafood, Inc.

6
  DOL has approved several different SOC codes for seafood processing work based on
information employers submit to DOL as to the job description and duties to be performed. The
following charts calculate underpayments based on the SOC codes identified by DOL as applicable
to the jobs for which the employers sought H-2B certification, without commenting on which of
the various codes might be appropriate for any given job.


                                                  23
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 24 of 33




                             DOL         Employer-
                                                                  Hourly
        Employer Legal       Wage        Provided      OES                    SOC
                                                                  Under-
        Business Name       Approval      Survey       Wage                   Code
                                                                 payment
                                          Wage
        Rippons Bros        Aug 2020        $10.98     $15.58        $4.60 51-3022
        Seafood, Inc.
        Simmon's            Aug 2020          $10.98   $15.58        $4.60 51-3022
        Chesapeake Bay
        Seafood, Inc.
        Old Salty's         Aug 2020          $10.98   $15.58        $4.60 51-3022
        Seafood, Inc.
        Lindy's Seafood,    Aug 2020          $10.98   $15.58        $4.60 51-3022
        Inc.
        W. T. Ruark &       Aug 2020          $10.98   $15.58        $4.60 51-3022
        Co., Inc.
        The J. M.           Aug 2020          $10.98   $15.58        $4.60 51-3022
        Clayton
        Company, Inc.
        G. W. Hall &        Aug 2020          $10.98   $14.26        $3.28 51-3093
        Son LLC

       87.     A review of DOL-approved orders in the North Carolina crab industry reflects a

similar depressive impact on wages for employers permitted to provide wage surveys:

                            DOL        Employer-
                                                                 Hourly
       Employer Legal       Wage       Provided   OES
                                                                 Under-    SOC Code
       Business Name       Approval     Survey   Wage
                                                                payment
                                         Wage
      Bay City Crab,       Aug 2020        $9.21 $13.36            $4.15 51-3022
      Inc.
      County Road          Oct 2020         $10.18 $13.36          $3.18 51-3022
      Seafood LLC
      B & J Seafood        Aug 2020          $9.21 $14.74          $5.53 53-7062
      Co., Inc.
      Mattamuskeet         Aug 2020          $9.22 $12.15          $2.93 51-3022
      Crab Company,
      Inc.
      Quality Seafood      Aug 2020          $9.21 $12.15          $2.94 51-3022
      Co., Inc.
      Capt. Neill's        Aug 2020          $9.89 $12.15          $2.26 51-3022
      Seafood, Inc.
      Capt. Charlie's      Aug 2020          $9.22 $12.15          $2.93 51-3022
      Seafood, Inc.
      Coastal Heritage     Oct 2020         $10.18 $12.39          $2.21 53-7062
      Seafood, Inc.


                                             24
        Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 25 of 33




  88.     The same pattern repeats in Virginia’s seafood industry:

                           DOL        Employer-
                                                        Hourly
   Employer Legal          Wage       Provided   OES
                                                        Under- SOC Code
   Business Name          Approval     Survey   Wage
                                                       payment
                                        Wage
 Shells Unlimited         Oct 2020       $11.44 $13.26    $1.82 51-3022
 Crab Division LLC
 Graham & Rollins,        Aug 2020         $11.41 $14.86         $3.45 53-7062
 Inc.
 Pride of Virginia        Nov 2020         $12.03 $13.16         $1.13 51-3022
 Bait & Oyster, Inc.
 J & W Seafood of         Oct 2020         $11.44 $16.73         $5.29 51-3092
 Virginia, Inc.
 Lake Packing Co.,        Nov 2020         $12.03 $13.16         $1.13 51-3022
 Inc.
 Lake Packing Co.,        Nov 2020         $12.33 $13.16         $0.83 51-3022
 Inc.
 Little River Seafood,    Dec 2020         $11.44 $14.11         $2.67 51-3093
 Inc.
 Bevans Oyster            Nov 2020         $12.33 $13.16         $0.83 51-3022
 Company, Inc.

  89.     And, finally, Louisiana’s crawfish industry shows the same wage depression:

                            DOL          Employer-
                                                                  Hourly
   Employer Legal           Wage         Provided      OES                    SOC
                                                                  Under-
   Business Name           Approval       Survey       Wage                   Code
                                                                 payment
                                          Wage
Aqua Farms Crawfish,                         $9.28     $13.24        $3.96 53-7062
                           Aug 2020
Inc.
Bocage Crawfish, LLC       Aug 2020            $9.28   $13.24        $3.96 53-7062

D & G Frey Crawfish,                           $9.28   $13.24        $3.96 53-7062
                           Aug 2020
LLC
Acadia Processors, LLC     Aug 2020            $9.28   $13.24        $3.96 53-7062

Acadia Crawfish                                $9.28   $13.24        $3.96 53-7062
                           Aug 2020
Company, L.L.C.
J. Bernard Seafood                             $9.28   $14.25        $4.97 53-7062
                           Aug 2020
Processing, Inc.
Crawfish Processing,                           $9.28   $14.25        $4.97 53-7062
                           Aug 2020
LLC
Shirley's Crawfish Pad,                        $9.28   $14.25        $4.97 53-7062
                           Aug 2020
LLC


                                          25
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 26 of 33




                                  DOL         Employer-
                                                                         Hourly
        Employer Legal            Wage        Provided         OES                SOC
                                                                         Under-
        Business Name            Approval      Survey          Wage               Code
                                                                        payment
                                               Wage
    Shane's Crawfish, LLC        Aug 2020         $9.28        $11.07      $1.79 51-3022

    Toups Crawfish L.L.C.        Aug 2020             $9.28    $11.07      $1.79 51-3022

    Mamou Seafood LLC            Aug 2020             $9.28    $11.07      $1.79 51-3022

    Miller & LaHaye, LLC         Sep 2020             $9.28    $14.25      $4.97 53-7062

    Toups Crawfish, L.L.C.       Aug 2020             $9.28    $14.25      $4.97 53-7062

    Beiber Farms Crawfish,                            $9.28    $14.25      $4.97 53-7062
                                 Aug 2020
    Inc.
    Cajun Central, Inc.          Aug 2020             $9.28    $14.25      $4.97 53-7062

    West Farms Crawfish,                              $9.28    $14.25      $4.97 53-7062
                                 Aug 2020
    LLC
    Mabile's Trucking, Inc.      Aug 2020             $9.28    $13.98      $4.70 53-7062

    Atchafalaya Crawfish                              $9.28    $13.98      $4.70 53-7062
    Processing, LLC.             Aug 2020

    Andre' Oran Leger, Inc.      Aug 2020             $9.28    $10.44      $1.16 51-3022

    Randol, Inc.                 Nov 2020            $10.26    $13.24      $2.98 53-7062

    Beaucoup Crawfish of                              $9.28    $12.95      $3.67 53-7062
                                 Aug 2020
    Eunice
    Bayou Land Seafood,                               $9.28    $10.44      $1.16 51-3022
                                 Aug 2020
    LLC.
    Crawfish Distributors,                            $9.28    $13.24      $3.96 53-7062
                                 Aug 2020
    Inc.
    Pontchartrain Blue                               $10.26    $14.28      $4.02 53-7062
                                 Nov 2020
    Crab, Inc.
    Louisiana Blue Crab,                             $10.26    $10.44      $0.18 51-3022
                                 Dec 2020
    LLC
    D&T Crawfish, LLC            Aug 2020             $9.28    $13.24      $3.96 53-7062

    D&T Crawfish, LLC            Aug 2020             $9.28    $13.24      $3.96 53-7062


       90.     In 2018, 2019, and 2020, DOL approved requests from employers in Louisiana’s

crawfish industry to set wages according to the “Louisiana Crawfish Wage Study” conducted by

the Louisiana State University Agricultural Center. (Ex. 1).


                                                26
             Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 27 of 33




       91.     In each of those three years, the surveyor confirmed that there were more than 70

possible licensed employers in Louisiana who hired workers in the narrowly defined job of

crawfish processer. Id. Each year, the surveyor attested that “[a]ttempts were made” to contact all

70 employers —and each year, only four of those employers responded. Id.

       92.     The Louisiana Crawfish Wage Study makes no attempt to explain why entities

employing the broader universe of “Meat, Poultry, and Fish Cutters and Trimmers” or “Laborers

and Freight, Stock, and Material Movers, Hand” (the two SOC codes that DOL approved for the

Louisiana crawfish industry) were omitted from the survey. It does not state what percentage of

employees in the survey were H-2B workers. And it does not make any attempt to explain whether

the four employers whose data was used in the survey were obtained using a statistically valid

methodology or whether their data is statistically representative of the narrowly defined

“occupation” of Louisiana crawfish processors.

       93.     The Louisiana Crawfish Wage Study contains no information affirming that the

survey was conducted independently. The surveyor does not state whether he was contacted by

crawfish employers, collaborated with the crawfish industry in conducting the survey or selecting

respondents, or received direct or indirect financial support from the crawfish industry.

       94.     Upon information and belief, the surveyor conducting the Louisiana Crawfish

Wage Study worked with a crawfish industry group to obtain the cooperation of employers who

submitted responses, thereby giving employer advocates the opportunity to influence the sample

of workers surveyed.

       95.     Nonetheless, since at least 2018, DOL has approved employer requests to set wages

according to the Louisiana Crawfish Wage Study: for 2018 to 2019, $8.33 per hour; in 2019 to

2020, $9.75; and in 2020 to 2021, $9.28.




                                                 27
               Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 28 of 33




       96.       These employer-provided survey wages undercut the applicable OES prevailing

wage for either cutters and trimmers or freight movers.

       97.       For example, in central Louisiana, where Plaintiff Flores Gaxiola has been

employed, the applicable OES prevailing wages for SOC Code 51-3022 (for cutters and trimmers)

in 2018 to 2019, 2019 to 2020, and 2020 to 2021 were, respectively, $10.78, $10.56, and $11.07.

The applicable OES prevailing wages for SOC Code 53-7062 (for freight movers) were,

respectively, $13.22, $13.22, and $14.25.

       98.       In St. Martin Parish, where Plaintiffs Williams, Lewis, Johnson, and Lee have been

employed, the applicable OES prevailing wages for SOC Code 51-3022 (for cutters and trimmers)

in 2018 to 2019, 2019 to 2020, and 2020 to 2021 were, respectively, $9.65, $9.88, and $10.44. The

applicable OES prevailing wages for SOC Code 53-7062 (for freight movers) were, respectively,

$13.14, $13.13, and $13.24.

       99.       Having found a formula that consistently allows them to pay less than the OES

prevailing wages, Louisiana employers are likely to continue submitting the Louisiana Crawfish

Wage Study or its functional equivalent going forward. Under current regulations, crawfish

employers may continue to rely upon the most recent Louisiana Crawfish Wage Study, dated June

1, 2020, until 2022.

       100.      Plaintiffs NOWCRJ and Flores Gaxiola have been and will continue to be adversely

affected by DOL’s approval of the Louisiana Crawfish Wage Study and similar surveys as those

surveys allow their employers to pay H-2B workers at depressed and stagnated wages in violation

of the statutory requirements governing the H-2B program as well as the Departments’ own

regulations.




                                                 28
              Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 29 of 33




       101.     Plaintiffs NOWCRJ, Williams, Lewis, Johnson, and Lee have been and will

continue to be adversely affected by DOL’s approval of the Louisiana Crawfish Wage Study and

similar surveys as those surveys have the effect of allowing H-2B workers to be imported at

depressed and stagnated wages which has the effect of depressing and stagnating the wages of U.S.

crawfish workers generally, whether they are employed by H-2B employers or non-H-2B

employers who must compete against H-2B employers. Approval of such surveys effectively

denies them the chance to compete for Louisiana crawfish jobs at the applicable OES prevailing

wage. If they demand more than $10 per hour for their labor, as the OES survey indicates is the

norm in the area, crawfish employers can reject their applications and hire foreign workers at the

depressed wages reflected on the Louisiana Crawfish Wage Study. Thus, DOL’s approval of that

survey and similar surveys is contrary to the statutory requirements governing the H-2B program

as well as the Departments’ regulations.

                                     CAUSES OF ACTION

I.     5 U.S.C. § 706(2)(D) – Failure to Observe Procedures Required by Law

       102.     20 C.F.R. § 655.10(f) and Form ETA-9165 are legislative rules, and thus the

Departments were required to comply with the notice and comment requirements of the APA, 5

U.S.C. § 553(b)–(c), before adopting the 2015 Wage Rule and Form ETA-9165.

       103.     The Departments violated 5 U.S.C. § 553(b)–(c) by failing to provide interested

parties a meaningful opportunity to comment on 20 C.F.R. §§ 655.10(f)(1) and 655.10(f)(4) and

Form ETA-9165 prior to the adoption of those provisions as a final rule. The failure to comply

with notice and comment requirements deprived interested parties of an opportunity to comment

on, inter alia, the Departments’ decision to:

            a. accept employer-provided surveys issued by a state or state agency when a valid
       OES wage is applicable to the job opportunity as set forth in 20 C.F.R. § 655.10(f)(1);



                                                29
              Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 30 of 33




              b. treat surveys conducted by state colleges and universities, including such
       surveys funded by employers or employer groups, to be “state surveys” acceptable under
       § 655.10(f)(1)(i);

               c. permit employer-provided surveys to define the relevant “occupation” for
       purposes of the survey as the job requirements of the employer rather than the broader
       definition of the occupation contained in the applicable OES category; and

               d. evaluate the adequacy of the data provided and the statistical methodology used
       in conducting employer surveys based on the information contained in Form ETA-9165,
       § 655.10(f)(4), and their decision to eliminate the stricter requirements set forth in the 2009
       Prevailing Wage Guidance.

       104.     Plaintiffs are entitled to relief for Defendants’ violation of 5 U.S.C. § 553 pursuant

to 5 U.S.C. § 706(2)(D), including vacatur of 20 C.F.R. § 655.10(f)(1) and § 655.10(f)(4).

II.    5 U.S.C. § 706(2)(A) – Arbitrary and Capricious Agency Action

       105.     Prior to the 2015 Wage Rule, DOL’s policy, as expressed in the 2011 Wage Rule,

was to disallow employer provided surveys where a valid OES wage existed because the OES

wage survey “is the most consistent, efficient, and accurate means of determining the prevailing

wage rate for the H-2B program,” and “employers typically provide private surveys when the result

is to lower wages below the prevailing wage rate.” 76 Fed. Reg. at 3465. The challenged 2015

Wage Rule reverses that policy without offering any explanation as to why such a substitution

should be permitted or why that policy is rational or appropriate.

       106.     The 2015 Wage Rule and Form ETA-9165 are also arbitrary and capricious in that

the Departments fail to rationally explain:

              a. why surveys provided by state colleges, universities, and other state entities,
       which DOL found to be unreliable in its 2011 Wage Rule, should now be considered
       appropriate substitutes for an applicable OES wage;

               b. how the information on Form ETA-9165 is sufficient to determine the adequacy
       of the data provided and the validity of the statistical methodology used in conducting the
       survey;




                                                 30
              Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 31 of 33




               c. why employers should be permitted to use employer-provided wage surveys that
       define the “occupation” surveyed more narrowly than the applicable OES survey definition
       of the occupation; and

              d. why employer-provided surveys submitted pursuant to § 655.10(f) must include
       the wages of H-2B workers.

       107.     Plaintiffs are entitled to relief for these violations pursuant to 5 U.S.C. § 706(2)(A),

including vacatur of 20 C.F.R. §§ 655.10(f)(1)(i) and 655.10(f)(4).

III.   5 U.S.C. § 706(2)(A) – Agency Action Contrary to Law

       108.     The 2015 Wage Rule, 20 C.F.R. §§ 655.10(f)(1)(i) and 655.10(f)(4), and Form

ETA-9165 are contrary to law in that:

              a. by permitting employers to use employer-provided surveys where a valid OES
       wage is available, they are contrary to the judgment in CATA III; and

               b. by granting labor certifications to H-2B employers based on employer-provided
       wage determinations that use a narrower definition of “occupation” than the applicable
       OES definition, and that require the wages of H-2B workers to be included, the
       Departments are permitting the importation of H-2B workers at depressed or stagnating
       wages that adversely affect the wages of similarly employed US and H-2B workers in
       direct contravention of the requirements of 8 U.S.C. § 1101(a)(15)(H)(ii)(b) and 8 C.F.R.
       § 214.2.

       109.     Plaintiffs are entitled to relief for these violations pursuant to 5 U.S.C. § 706(2)(A),

including vacatur of the challenged Rule.

IV.    5 U.S.C. § 706(2)(A) – Agency Action Contrary to Law

       110.     Alternatively, if the 2015 Wage Rule is found to be valid, DOL has violated law

and regulations by repeatedly approving the Louisiana Crawfish Wage Study without observing

the safeguards required by 20 C.F.R. § 655.10(f) and the Consolidated Appropriations Act, 2021.

       111.     DOL failed to ensure that the Louisiana Crawfish Wage Study was

(1) “independently conducted,” rather than privately funded, as required by 20 C.F.R.




                                                  31
              Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 32 of 33




§ 655.10(f)(1)(i), and that it (2) “made a reasonable, good faith attempt to contact all employers,”

as required by 20 C.F.R. § 655.10(f)(4)(i).

       112.     DOL failed to ensure that the methodology and data in the Louisiana Crawfish

Wage Study were “statistically supported,” as required by the Consolidated Appropriations Act,

2021, Pub. L. No. 116-260, § 110, 134 Stat. 1182, and prior comparable appropriations acts.

       113.     DOL’s approval of the Louisiana Crawfish Wage Study is thus not in accordance

with law.

       114.     Plaintiffs are entitled to relief for these violations, including vacatur of the

challenged approvals pursuant to 5 U.S.C. § 706(2)(A).

                                    PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court:

            A. Declare 20 C.F.R. § 655.10(f)(1)(i) and § 655.10(f)(4) are unlawful because they

                were promulgated without observance of procedure required by law;

            B. Declare 20 C.F.R. §§ 655.10(f)(1)(i) and 655.10(f)(4) arbitrary and capricious;

            C. Declare 20 C.F.R. §§ 655.10(f)(1)(i) and 655.10(f)(4) contrary to law;

            D. Vacate and set aside 20 C.F.R. §§ 655.10(f)(1)(i) and 655.10(f)(4);

            E. In the event that the 2015 Wage Rule is deemed in accordance with law, vacate and

                set aside DOL’s approval of the Louisiana Crawfish Wage Study as not in

                accordance with law;

            F. Award Plaintiffs their reasonable fees, costs, and expenses, including attorney’s

                fees; and

            G. Grant other such relief as this Court may deem proper.




                                                32
            Case 1:21-cv-01150 Document 1 Filed 04/27/21 Page 33 of 33




Dated: April 27, 2021                            Respectfully submitted,

                                                 /s/ Elizabeth T. Leiserson
 Edward Tuddenham                                 Elizabeth T. Leiserson
 (Pro Hac Vice pursuant to LCvR 83.2(g))          D.D.C. Bar No. TN0020
 N.Y. Bar No. 2155810                             David Huang
 23 Rue du Laos                                   (Pro Hac Vice pursuant to LCvR 83.2(g))
 75015 Paris                                      Tennessee Bar No. 038530
 France                                           SOUTHERN MIGRANT LEGAL SERVICES
 +33 6 84 79 89 30                                A Project of Texas RioGrande Legal Aid, Inc.
 etudden@prismnet.com                             311 Plus Park Blvd., Ste. 135
                                                  Nashville, TN 37217
 Counsel for All Plaintiffs                       (615) 538-0725
                                                  eleiserson@trla.org
 Clermont F. Ripley                               dhuang@trla.org
 (Pro Hac Vice pursuant to LCvR 83.2(g))
 North Carolina Bar No. 36761Carol Brooke        Counsel for Plaintiff Flores Gaxiola
 (Pro Hac Vice pursuant to LCvR 83.2(g))
 North Carolina Bar No. 29126                    Gregory S. Schell
 NORTH CAROLINA JUSTICE CENTER                   (Pro Hac Vice pursuant to LCvR 83.2(g))
 P.O. Box 28068                                  Florida Bar No. 287199
 Raleigh, NC 27611                               SOUTHERN MIGRANT LEGAL SERVICES
 (919) 856-2154                                  A Project of Texas RioGrande Legal Aid, Inc.
 clermont@ncjustice.org                          9851 Daphne Ave.
 carol@ncjustice.org                             Palm Beach Gardens, FL 33410-4734
                                                 (561) 627-2108
 Counsel for Plaintiffs NOWCRJ, Williams, Lewis, gschell@trla.org
 Johnson, and Lee
                                                 Counsel for Plaintiff Flores Gaxiola

                                                 Douglas L. Stevick
                                                 (Pro Hac Vice pursuant to LCvR 83.2(g))
                                                 Texas Bar No. 00797498
                                                 TEXAS RIOGRANDE LEGAL AID, INC.
                                                 5439 Lindenwood Ave.
                                                 Saint Louis, MO 63109
                                                 (314) 449-5161
                                                 dstevick@trla.org

                                                 Counsel for Plaintiff Flores Gaxiola




                                            33
